Case 1:18-cv-23585-JJO Document 177 Entered on FLSD Docket 07/17/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-21173-CIV-O=SULLIVAN
                           Case No. 18-23585-CIV-O’SULLIVAN

                                        [CONSENT]

  JOSE RODRIGUEZ and
  MARCEE K. RODRIGUEZ,

        Plaintiffs,

  v.

  GEOVERA SPECIALTY
  INSURANCE COMPANY,

       Defendant.
  ________________________________/

                                          ORDER

        THIS MATTER is before the Court on the Defendant’s Motion for Relief from

  Final Judgment Dated February 26, 2020 (D.E. 136) and/or Motion for Reconsideration

  (DE# 139 in Case No. 19-cv-21173; DE# 162 in 18-23585-CIV, 5/21/20).

                                      BACKGROUND

        On May 21, 2020, the defendant filed the instant motion seeking to amend the

  Final Judgment. See Defendant’s Motion for Relief from Final Judgment Dated February

  26, 2020 (D.E. 136) and/or Motion for Reconsideration (DE# 139 in Case No. 19-cv-

  21173; DE# 162 in 18-23585-CIV, 5/21/20) (hereinafter “Motion”). The plaintiffs filed

  their response in opposition on June 4, 2020. See Plaintiffs’ Response in Opposition to

  Defendant’s Motion for Relief from Final Judgment Dated February 26, 2020 and/or

  Motion for Reconsideration and Incorporated Memorandum of Law (DE# 146 in Case

  No. 19-cv-21173; DE# 169 in 18-23585-CIV, 6/4/20) (hereinafter “Response”). The
Case 1:18-cv-23585-JJO Document 177 Entered on FLSD Docket 07/17/2020 Page 2 of 6



  defendant filed its reply on June 9, 2020. See Reply in Support of Defendant’s Motion

  for Relief from Final Judgment Dated February 26, 2020 (D.E. 136) and/or Motion for

  Reconsideration (DE# 150 in Case No. 19-cv-21173; DE# 173 in 18-23585-CIV, 6/9/20)

  (hereinafter “Reply”).

         This matter is ripe for adjudication.

                                           ANALYSIS

         The defendant filed the instant motion seeking to reduce the Final Judgment by

  $1,000.00. Motion at 2.

         On October 22, 2019, Judge Ungaro entered an Order on Cross-Motions for

  Summary Judgment (DE# 88 in 18-23585-CIV) wherein she held that “as a matter of

  law, that if liability is established, Plaintiffs may not recover more than the requested

  $5,077.73 balance on the 2015 Claim for interior water damage.” (DE# 88 at 22-23 in

  18-23585-CIV). The jury returned a verdict on February 26, 2020 awarding the plaintiffs

  $6,077.73 in damages as to the December 2015 claim and $105,010.20 as to the Irma

  claim. See Verdict Form (DE# 119 in Case No. 19-cv-21173; DE# 142 in 18-23585-CIV,

  2/27/20). Consistent with that verdict, the Court entered a Final Judgment awarding the

  plaintiffs a total of $111,087.93. See Final Judgment (DE# 113 in Case No. 19-cv-

  21173; DE# 136 in 18-23585-CIV, 2/26/20).

         The defendant now argues that the Final Judgment must be amended under

  Rule 60(a) of the Federal Rules of Civil Procedure or under a motion for reconsideration

  standard in light of Judge Ungaro’s prior ruling limiting the 2015 claim to a maximum of

  $5,077.73. Motion at 2-3. The plaintiffs object to the relief requested, noting that “[o]n its

  face, the Final Judgment is correct. There has not been any mistake, oversight or

  omission made by the Court in entering the Final Judgment, which reflects the exact


                                                 2
Case 1:18-cv-23585-JJO Document 177 Entered on FLSD Docket 07/17/2020 Page 3 of 6



  amount of damages awarded by the Jury at trial in this matter.” Response at 4. 1

         For the reasons discussed below, the defendant is not entitled to the relief

  requested.

  1.     Relief from Final Judgment under Rule 60(a)

         The defendant seeks relief under Rule 60(a) of the Federal Rules of Civil

  Procedure. Motion at 2-3. Rule 60(a) states as follows:

         (a) Corrections Based on Clerical Mistakes; Oversights and Omissions.
         The court may correct a clerical mistake or a mistake arising from
         oversight or omission whenever one is found in a judgment, order, or
         other part of the record. The court may do so on motion or on its own, with
         or without notice. But after an appeal has been docketed in the appellate
         court and while it is pending, such a mistake may be corrected only with
         the appellate court's leave.

  Fed. R. Civ. P. 60(a) (emphasis added). Thus, Rule 60(a) is limited to instances where

  the error is the result of “a clerical mistake or a mistake arising from oversight or

  omission.” Id.

         The Eleventh Circuit has stated that “the court may correct clerical mistakes or

  oversights that cause the judgment to fail to reflect what was intended at time of trial.

  Errors that affect substantial rights of the parties, however, are beyond the scope of rule

  60(a).” Mullins v. Nickel Plate Mining Co., 691 F.2d 971, 973 (11th Cir. 1982) (internal


  1 The plaintiffs also state that:

         After the Jury returned its Verdict in this matter on February 26, 2020, the
         Court instructed the bailiff to hold the Jury and asked whether the Plaintiffs
         or Defendant had any objection to the Jury’s Verdict prior to discharging
         the Jury. The Plaintiffs and Defendant stated “no” and therefore, the Jury
         was discharged.

  Response at 1-2. The plaintiffs’ recollection of that event appears consistent with
  the Court’s recollection. However, the Court is unable to confirm it because no
  transcript was attached to the plaintiffs’ response and none appears on the
  docket.


                                                3
Case 1:18-cv-23585-JJO Document 177 Entered on FLSD Docket 07/17/2020 Page 4 of 6



  citations omitted). “Courts will construe Rule 60(a) narrowly to ‘bolster the finality of

  judgments and to block circumvention of more restrictive means to obtain review of

  orders and judgments in the district court.’” Paladin Shipping Co. v. Star Capital Fund,

  LLC, No. 1:10-CV-21612, 2014 WL 12685861, at *4 (S.D. Fla. Sept. 8, 2014) (quoting In

  re Am. Precision Vibrator Co., 863 F.2d 428, 430 (5th Cir. 1989)). In Paladin Shipping

  Co., for instance, the district court noted that “[u]sing an erroneous legal standard to

  calculate a post-judgment interest award [was] a substantive error of law, not a clerical

  error.” Id. at *5.

          Here, the Final Judgment (DE# 113 in Case No. 19-cv-21173; DE# 136 in 18-

  23585-CIV, 2/26/20) deliberately and accurately reflects the jury’s verdict (DE# 119 in

  Case No. 19-cv-21173; DE# 142 in 18-23585-CIV, 2/27/20). Therefore, the defendant is

  not entitled to relief under Rule 60(a). See OneSource Facility Servs., Inc. v. Mosbach,

  No. 205CV525FTM34DNF, 2008 WL 11430023, at *2 (M.D. Fla. Nov. 18, 2008) (finding

  that where “[t]he Judgment entered by the Court accurately reflects the Court’s intended

  judgment based upon the Verdict rendered by the jury . . . . Rule 60(a) is not the

  appropriate mechanism to correct such an error.”); McNickle v. Bankers Life & Cas. Co.,

  888 F.2d 678, 682 (10th Cir. 1989) (noting that “Rule 60(a) may not be used to change

  something that was deliberately done . . . even though it was later discovered to be

  wrong.”).

  2.      Motion for Reconsideration

          The defendant further states that “[i]n the alternative, if this Court deems Rule

  60(a) to be the improper mechanism to correct this apparent error, GeoVera moves for

  reconsideration of this Court’s Final Judgment.” Motion at 3.




                                                4
Case 1:18-cv-23585-JJO Document 177 Entered on FLSD Docket 07/17/2020 Page 5 of 6



           The standard for reconsideration is well established:

           “[R]econsideration of a previous order is an extraordinary remedy to be
           employed sparingly.” Burger King Corp. v. Ashland Equities, Inc.,181 F.
           Supp. 2d 1366, 1370 (S.D. Fla. 2002) (citing Mannings v. Sch. Bd. of
           Hillsborough Cty., 149 F.R.D. 235, 235 (M.D. Fla. 1993)). “The ‘purpose of
           a motion for reconsideration is to correct manifest errors of law or fact or
           to present newly discovered evidence.’” Id. at 1369 (quoting Z.K. Marine
           Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992)). Only
           three major grounds generally justify reconsideration: “(1) an intervening
           change in the controlling law; (2) the availability of new evidence; and (3)
           the need to correct clear error or prevent manifest injustice.” Id. (citing
           Offices Togolais Des Phosphates v. Mulberry Phosphates, Inc., 62 F.
           Supp. 2d 1316, 1331 (M.D. Fla. 1999); Sussman v. Salem, Saxon &
           Nielsen, P.A., 153 F.R.D. 689, 691 (M.D. Fla. 1994)). On the other hand,
           “[a] ‘motion for reconsideration should not be used as a vehicle to ...
           reiterate arguments previously made.’” Id.

  Shields v. Fresh Mkt., Inc., No. 19-CV-60725, 2019 WL 7376705, at *1 (S.D. Fla. Oct. 8,

  2019).

           The defendant has not met this standard. There is no intervening change in the

  law or new evidence. The defendant has also failed to show “the need to correct clear

  error or prevent manifest injustice.” Burger King Corp., 181 F. Supp. 2d at 1369. “[C]lear

  error or manifest injustice occurs where the Court has patently misunderstood a party,

  or has made a decision outside the adversarial issues presented to the Court by the

  parties, or has made an error not of reasoning but of apprehension. Such problems

  rarely arise and the motion to reconsider should be equally rare.” Kottler v. Gulf Coast

  Collection Bureau, Inc., No. 19-CV-61190, 2020 WL 3064769, at *2 (S.D. Fla. June 9,

  2020) (citation omitted).

           Importantly, a “motion for reconsideration should not be used as a vehicle to

  present authorities available at the time of the first decision or to reiterate arguments

  previously made.” Burger King Corp., 181 F. Supp. 2d at 1369 (citing Z.K. Marine Inc.,

  808 F.Supp. at 1563) (emphasis added). In the instant case, the defendant could have


                                                5
Case 1:18-cv-23585-JJO Document 177 Entered on FLSD Docket 07/17/2020 Page 6 of 6



  timely raised Judge Ungaro’s Order on Cross-Motions for Summary Judgment (DE# 88

  in 18-23585-CIV, 10/22/2019) prior to or at the time of the jury verdict. Arguably, though

  not entirely clear, 2 the defendant could have also filed a motion to alter or amend the

  Final Judgment within the 28-day time period prescribed by Rule 59(e). Instead, the

  defendant waited approximately 85 days to file the instant Motion.

          At this late juncture, the defendant is not entitled to reconsideration of the Final

  Judgment (DE# 113 in Case No. 19-cv-21173; DE# 136 in 18-23585-CIV, 2/26/20).

                                         CONCLUSION

          For the reasons stated herein, it is

          ORDERED AND ADJUDGED that the Defendant’s Motion for Relief from Final

  Judgment Dated February 26, 2020 (D.E. 136) and/or Motion for Reconsideration (DE#

  139 in Case No. 19-cv-21173; DE# 162 in 18-23585-CIV, 5/21/20) is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of July,

  2020.

                                      _______________________________________
                                      JOHN J. O'SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




  2
    See Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)
  (stating that a party “cannot use a Rule 59(e) motion to relitigate old matters, raise
  argument or present evidence that could have been raised prior to the entry of
  judgment.”) (emphasis added).


                                                 6
